Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127829                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  LAURINDA HINKLE and ESTATE OF CRAIG                                                                  Stephen J. Markman,
  D. HINKLE, by LAURINDA HINKLE, Personal 	                                                                           Justices
  Representative,

               Plaintiffs-Appellees, 

  v        	                                                         SC: 127829      

                                                                     COA: 247099       

                                                                     Branch CC: 96-003161-NP 

  CESSNA AIRCRAFT CO.,

            Defendant-Appellant, 

  and
  LEAR ROMEC, a/k/a HYDRO-AIRE, and 

  TELEDYNE CONTINENTAL MOTORS, a/k/a 

  TELEDYNE INDUSTRIES, 

           Defendants-Appellees,
  and
  UNITED STATES OF AMERICA, 

            Intervenor-Appellee, 

  and
  RILEY AVIATION, INC., HANSEATIC AIR, 

  INC., HANSEATIC AIR OF MICHIGAN, INC., 

  COLDWATER AIR, INC., TRI-STATE 

  AIRMOTIVE, LLC., AIRCRAFT ACCESSORIES 

  OF OKLAHOMA, and TRI-STATE AVIATION 

  SERVICES, 

              Defendants. 

  _________________________________________/ 


               On order of the Court, the application for leave to appeal the October 28,
  2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the question presented should be reviewed by this Court.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 28, 2005
                 _________________________________________
        d0919                                                                Clerk